PER CURIAM.
Appellant Macaluso brought this action in the lower court to recover a broker’s commission for procuring a purchaser for property owned by appellees, based on a non-exclusive oral listing to sell the property. The lower court entered a summary judgment for appellees, finding that there was no genuine issue of material fact. We affirm.
The record shows that the sale was consummated in January, 1968, on terms and price entirely different from those of the original listing as well as those of the counteroffer of the ultimate purchaser submitted by Macaluso and rejected by appellees in June, 1967. Macaluso failed to show, after the management of the property had been taken from him and placed with another broker, that appellees participated in his negotiations to sell the property or had any knowledge of the fact that such negotiations were going on. Shuler v. Allen, Fla.1955, 76 So.2d 879; Burbridge *526v. Berk, Fla.1955, 77 So.2d 785; accord Walter S. Hardin Realty Co. v. Barolo, Fla.App.1966, 198 So.2d 334.
Affirmed,
PIERCE, Acting C. J., and MANN and McNULTY, JJ„ concur.